Detailed Office Action
The communication dated 3/24/2022 has been entered and fully considered.
Claims 1-9 are pending with claims 4-9 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/24/2022 is acknowledged.  The traversal is on the ground(s) that the prior art does not teach the shared special technical feature of 15-20% nanocellulose or the second feature of 50-70%.  This is not found persuasive because the body of the method claim (4) does not require the nanocellulose amount and therefore is not a common technical feature.  The body of the method claim does not require the propagation resistance and therefore is not a special technical feature.
The terms nanocellulose and microcellulose are insolubly ambiguous.  The term propagation resistance limitation is also insolubly ambiguous.
Finally and nevertheless, U.S. 2020/0024413 claim 15 or paragraph 0037, discloses the nanocellulose up to 20% based on the whole sheet/web by weight.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, The definition of nanocellulose and micro-cellulose is substantially unclear. The applicant gives no size ranges to define nano-cellulose and micro-cellulose. In the industry these terms are sometimes even used interchangeably except when special definitions are given (average length and width).
U.S. 2014/0088252 [0014] microfibrillated cellulose is called nanocellulose or
microcellulose.

U.S. 2016/0257814 [0037] microfibrillated cellulose is known as multiple things (including microcellulose, microfibrils, nanofibrillated cellulose, nanocellulose, or nanofibrils).
The applicant current is claiming a composition containing two things which are not given a specific definition and are known in the art to sometimes mean the same thing.

Even when given specific definitions the term nanocellulose could refer to multiple types
of nanocellulose nanofibrillar cellulose, nanocrystals/nanocrystalline cellulose or nanofilaments.
In the applicants’ examples it appears that the applicant is mixing the nanocellulose with
regular pulp beaten in a valley beater which would just be refined/fibrillated pulp.  
Is the “microcellulose” of the instant invention simply regular pulp refined to an SR ranging from 40-60?
 a printing paper pulp with the consistency of 1.2 to 1.57 wt. %;
b) beating the pulp in valley beater to get required Schopper-Riegler (SR} value, e.g. 40.
50, or 60 as per requirement and
c) adding said A4 recycled pulp of step (b) to sheet former machine to form paper,
in a preferred embodiment, different source of nanocellulose/A4 recycled composites paper are made by varying nanocellulese content from 10 to 50%. In another preferred embodiment, the process is carried out at ambient temperature.
In claim 1, it is not clear what the tear propagation resistance increase of 50-70% is in comparison to (that is what sheet is the tear resistance be compared to).
In claim 1, it is not clear how tear propagation resistance is being measured.  The specification states that it is the tensile strength with a cut to tensile strength without a cut.    However, it is not clear what test the applicant is using as the applicant states the tests “are similar to” T-470 and T-414 tests not that they are those tests.  The applicant does not give any clue to ‘cut size’.  The applicant does not disclose whether CD or MD direction is being used.  
In claim 1 the applicant gives percentages of microcellulose and nanocellulose.  Is this percentages by weight?  If by weight is it of the whole sheet or of the fibrous materials added to the sheet?
Claims 2-3 depend from claim 1 
In claim 2, it is not clear what test the applicant is using as the applicant states the tests “are similar to” T-470 and T-414 tests not that they are those tests.  The applicant does not give any clue to ‘cut size’.  The applicant does not disclose whether CD or MD direction is being used.  

It is not clear what tests the applicant uses to measure tensile modulus and tensile strength.  The applicant states the tests “are similar to” T-470 and T-414 tests not that they are those tests.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2020/0024413 ZIEGENBEIN.
As for claims 1-4, ZIEGENBEIN discloses a sheet with 0.5-20% nanofilaments (i.e. nanocellulose) [claim 15 (c); 0037] which overlaps the instant claim with sufficient specificity or in the alternative makes a prima facie case of obvious ness.    The Examiner interprets the softwood pulp and the hardwood pulp as microfibrillated cellulose.  This is because they can have been refined to increase fibrillation [0036].

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30


The other limitations are insolubly ambiguous.  However, as ZIGENBEIN discloses substantially the same composition the product would be expected to have substantially the same 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2012/0043039 PALTAKERI et al., hereinafter PALTAKARI. 
As for claims 1-4, PALTAKARI discloses a sheet with up to 20% % nanofibrillated fibers (i.e. nanocellulose) [0055] which overlaps the claim with sufficient specificity or makes a prima facie case of obviousness.    
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

The remainder of the fiber is beaten (fibrillated) pulp [0098].  The examiner interprets the beaten pulp (which fibrillates the pulp) as microfibrillated cellulose.
The other limitations are insolubly ambiguous.  However, as PALTAKARI discloses substantially the same composition the product would be expected to have substantially the same properties including comparisons using applicant’s undefined tests and applicant’s undefined comparative paper.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748